By the Court.

Benning, J.
delivering the opinion.
Whatever title Brock had, he derived from the law of Alabama. He bought the negroes in Alabama, under a judgment of a Court of Alabama. That judgment was one in which the Branch of the Bank of the State of Alabama, at Huntsville, was plaintiff, and Garrett was claimant; and Warner Washington was one of the defendants in the fi. fa. which gave rise to the claim.
[1.] By the law of Alabama, as it is to be presumed, a purchaser under a judgment, purchases and acquires all the title which the defendant in the judgment had. This is a general principle — common, probably, to every system of Law. If the judgment be a judgment of condemnation in a claim case, the purchaser, it is to be also presumed, acquires not only all the title which the defendant in judgment had, but also all the title which the claimant had, which he could have asserted by the claim. This title of the claimant’s the purchaser acquires by virtue of the doctrine of estoppel. The claimant being a party to the judgment, is to be considered, after the judgment, es-topped from saying that he has a title which he could, by asserting, have made the means of preventing the judgment.
Whether, however, this doctrine of estoppel applies to a case in which the claimant is but a trustee, is a question which, though involved in this case, it is not necessary to decide; for whether it does or does not, the judgment of this Court, under the peculiar facts of the case, would be the same. This will be seen.
And by the law of Alabama, the interest which Warner Washington, the defendant in the judgment, had in the ne*493groes, was that of an estate for his life, and no longer. This .appears by a decision of the Supreme Court of that State, made •upon a deed similar to this deed of 1816, executed by Warner Washington. The decision is that made in the case of The Branch Bank at Montgomery vs. Wilkins, (7 Ala. N. S. 589.)
This interest, then, was-that which was bound by the judgment ; and being aU interest to endure for the life of the defendant in judgment, Warner Washington, it was such an one as to be paramount to ariy right at that time assertible by Garrett, "the trustee; that is to say, Warner Washington’s interest was such as. to make it impossible that Garrett could have any interest;, which he could assert against it by a claim. If War4 ner Washington had the whole life estate, there was no estate left which Garrett could have, except that which might remain •after Warner’s death. •
If we admit, therefore, that. Garrett, although, but a trustee, was, by the judgment, estopped from asserting any .title which he might have asserted in the case, which resulted in the judgment, we-admit, what amounts to nothing; for when ‘the case was' tried,-he had no title which he could assert on the_ trial. And, indeed, if he had a title.which he might have asserted, but; did not assert, his being, estopped, as to that title, would not estop him from asserting.;another. title, which he could not, until afterwards, assert.
It follows that all the interest which Brock acquired by his .purchase, was.the interest which-Warner-Washington had, which was an interest but for the life of .him,.- Warner ; and that he acquired no interest or title, by means of estoppel-, from Garrett.. . ' ■
, So much for .Brock’s title.
What was Garrett’s ? The remainder in the negroes,-, after the expiration of the estate for the life of Warner .Washington. This was a title which Garrett could not have asserted on- the trial of the claim, for this title did not then exist; at least, did not exist, except as one to be asserted in -the future. '
To this title, of Garrett’s,' the'plea of the judgment in Alabama, was therefore manifestly no'bar.
*494It was no error, therefore, in the Court below, not to give the charges which it was requested to give, or to give the charge, that the judgment in Alabama was not a bar to. the suit. It was an error, indeed, to charge that the judgment in Alabama, if in a'Case tried on the merits, was a bar,- but an error against the defendant in error, not against the plaintiff; for even if the judgment was in a case which had been tried on its merits, it could be no bar to any title which did not exist in a form to be asserted at the time of the trial which resulted in the judgment.
So, although it may be true, as a general rule, that the purchaser, under a judgment rendered in a claim case, acquires not only such title as the defendant had, but also such as the claimant had; yet, as in this case, the claimant was a trustee, and there is some doubt as to whether the doctrine of estoppel applies to trustees; and as the'claimant had, in fact, no title at the' time of the trial, which he could assert, and therefore,as to which he could be estopped; and so, had no title which the purchaser could acquire; and as we grant a new trial on other grounds in the case, we do not choose to say that the Court erred in charging; that the purchaser under a judgment which was a judgment in a claim case, gets no title except that of the defendant in the judgment. ■ We prefer not to express an opinion on this point.
So, of course, it was - no error to charge, that ,if- Warner Washington had only a life estate in the property, the purchaser took nothing more.
[2.] The exemplification of the judgment rendered in the Court in Virginia, was not proper evidence for proving the trust deed. Brock was no party to'.that judgment; therefore, it did not bind him. The Court, therefore, should not have allowed the exemplification to be used for that purpose.
■ Considering, however, that Garrett derives his whole power, as trustee, from this judgment, I have, myself, very great doubt whether the judgment is .not good evidence for him to prove every thing relating to his title, including the existence of the trust deed. But if the deed could be produced, or if witnesses *495to its existence could be brought forward, proof of the deed, in either of those ways, would at least be more satisfactory. See Greenlf. Ev. §527.
[3.] John Stith Washington proved what was the value of the negroes in 1841. The trial was in 1853. The conversion, which dated from the death of Warner Washington, some time in 1849. What was proved.then was the value of the negroes, at from eight to twelve years before the time at which the value was assessed by the Jury. Is it reasonable to presume that the negroes remained of the same value so long — that they had not, towards the latter part of the period, some of them, more or less, depreciated in value ? We think not. Unless, therefore, the plaintiff in the suit had shown this to be the best or only evidence in his power, we think it ought not to have been received.
[3.] The verdict being founded,.as to the value of the negroes, on this-testimony of John Stith Washington; and being also, in part, rendered for half the hire of the negroes from 1845 — four years before the plaintiff’s title to sue accrued, of course was such as ought not to have been allowed to stand.
The admission of the original bill in Equity, from Alabama, and the depositions of Walker, and those of Martin, was, as far as we can see, the admission of what was merely irrelevant.
On the whole, the Court should have granted a new trial— placing it on the grounds above indicated; and therefore,' this Court grants one, bn those grounds. '
As to the Statute of Limitations,, that could not commence to run against Garrett, the trustee, until the termination of the life estate which preceded his — i. e. until the death of Warner Washington. And the charge of the Court to the contrary was, itself, wrong; and if wrong, it was no error in the Jury not to follow it. Their finding contrary to this charge, then, is not a ground for a new trial. On the motion for the-new trial, the Court, itself, became conscious of its error, and admitted it.